NUMBER 13-18-00348-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

AMY WILSON,                                                                           APPELLANT,

                                                    v.

CREEDWOOD VILLAGE APARTMENTS,                                                            APPELLEE.


                    On Appeal from the County Court at Law No. 1
                              of Travis County, Texas.


                               ORDER OF ABATEMENT
            Before Justices Rodriguez, Contreras, and Benavides
                             Order Per Curiam

        Appellant, Amy Wilson, appeals from a final judgment entered in favor of appellee.1

She proceeds pro se and has filed a motion to appoint counsel.



        1 This case is before the Court on transfer from the Third Court of Appeals in Austin pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 1st C.S.).
       Texas has statutorily provided for appointed counsel in juvenile delinquency cases,

in parental termination cases, and in cases in which application for court-ordered mental

health services has been made.       Gibson v. Tolbert, 102 S.W.3d 710, 712–13 (Tex.

2003). The Texas Legislature has also provided for the possibility of appointed counsel

in other civil matters by conferring upon a district court judge the discretion to “appoint

counsel to attend to the cause of a party who makes an affidavit that he is too poor to

employ counsel to attend to the cause.” TEX. GOV’T CODE ANN. §24.016 (West, Westlaw

through 2013 C.S.); see Gibson, 102 S.W.3d at 712. Under exceptional circumstances,

“the public and private interests at stake [may be] such that the administration of justice

may best be served by appointing a lawyer to represent an indigent civil litigant.”

Travelers Indem. Co. v. Mayfield, 923 S.W.2d 590, 594 (Tex. 1996).

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings. Upon remand, the trial court shall immediately cause notice of

a hearing to be given and, thereafter, conduct a hearing to determine the following:

       1.     Whether appellant desires to prosecute this appeal;

       2.     Whether appellant is indigent;

       3.     Whether appellant is entitled to a free appellate record due to her
              indigency;

       4.     Whether appellant is entitled to appointed counsel; and,

       5.     What orders, if any should be entered to assure the filing of
              appropriate notices and documentation to dismiss appellant's appeal
              if appellant does not desire to prosecute this appeal, or if appellant
              desires to prosecute this appeal, to assure that the appeal will be
              diligently pursued.



                                               2
       If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint counsel to represent appellant in this appeal. If counsel is appointed, the name,

address, email address, telephone number, and state bar number of said counsel shall

be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM




Delivered and filed this the
21st day of September, 2018.




                                              3